Citation Nr: 1009289	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  02-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The Veteran appeared at a video 
conference hearing before the undersigned Veterans Law Judge 
in July 2003.

In May 2004, the Board reopened the claim for service 
connection for PTB and remanded the claim for further 
development.  In a June 2008 decision, the Board denied the 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2009, the 
Court granted a joint motion for remand and remanded the 
matter for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the joint motion, the Board finds that further 
development is required prior to appellate review.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  The presumption of aggravation 
may be rebutted only by clear and unmistakable evidence.  38 
C.F.R. § 3.306(b) (2009).

In this case, the Veteran's service treatment records include 
a February 1956 entrance examination report which reflects 
that X-ray examination of the chest was negative.  On April 
5, 1956, a routine chest X ray revealed a right apical 
infiltrate.  The Veteran was hospitalized and treated for PTB 
which examiners determined existed prior to his entry on 
active duty.  Additionally, a July 1956 medical survey board 
specifically determined that the Veteran's PTB was not 
aggravated during service.  He was referred to a physical 
evaluation board and separated from service in October 1956.

In November 1966, a VA examiner reviewed the chest X-ray 
films and reported that the chest X-ray taken for the 
Veteran's February 1956 entrance examination showed "a 
slight linear and irregular density . . . in the right first 
anterior interspace, partially superimposed on the right 2nd 
rib anteriorly."  The impression was probable PTB, minimal, 
right, stability undetermined.  

In May 2004, the Board determined that additional information 
was needed to fairly decide this case and remanded the claim 
for a supplemental opinion.

In August 2007, a VA examiner opined that the Veteran has PTB 
residuals which were at least as likely as not already 
present prior to active service and that active service less 
likely than not increased or aggravated the Veteran's PTB.  
Given the equivocal phrasing of the examiner's opinion, the 
Board finds that the examiner's opinion is inadequate and 
that another opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
Veteran's claims file to be reviewed by a 
physician with appropriate expertise for 
the purpose of obtaining a medical opinion 
that addresses the nature and etiology of 
any previously existing PTB.  The claims 
file and a copy of this Remand must be 
provided to the physician for review.  The 
physician should note that the claims file 
has been reviewed.  

The physician should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's PTB was incurred in or 
aggravated by service.  In rendering the 
requested opinion, the physician should 
specifically address whether the PTB (a) 
clearly and unmistakably pre-existed 
service; and, if so (b) was clearly and 
unmistakably aggravated (permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not (c) is otherwise medically related to 
the Veteran's service.  If aggravation is 
found, the physician should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  
A complete rationale should be given for 
all opinions and conclusions.

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


